          Case 3:21-cv-01192-E Document 1 Filed 05/24/21                  Page 1 of 8 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
 1                           FOR THE NORTHERN DISTRICT OF TEXAS
 2
                                                       §
 3   Michael Barack,                                   §
                                                       §
 4                         Plaintiff,                  §     Civil Action No.
                                                       §
 5        v.                                           §
                                                       §
 6   National Money Man 4 Cash Advance,                §     Jury Trial Demanded
     LLC d/b/a Money Man 4 Business,                   §
 7
                                                       §
                            Defendant.                 §
 8
                                                       §
 9
                                               COMPLAINT
10
               Michael Barack (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,
11
     alleges the following against National Money Man 4 Cash Advance, LLC d/b/a Money Man
12
     4 Business (Defendant):
13

14
                                             INTRODUCTION

15             1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

16   (“TCPA”), 47 U.S.C. §227, et seq. and § 302.101 of the Texas Business & Commercial Code.

17                                      JURISDICTION AND VENUE

18             2.     This Court has subject-matter jurisdiction over the TCPA claims in this action
19
     under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
20
     under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87
21
     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
22
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
23
            3.        Supplemental jurisdiction for Plaintiff’s related state law claims arises under 28
24
     U.S.C. §1367.
25



                                                     -1-

                                          PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01192-E Document 1 Filed 05/24/21                  Page 2 of 8 PageID 2



              4.    This Court has personal jurisdiction over Defendant because Defendant conducts
 1
     business in the State of Texas and because the occurrences from which Plaintiff’s cause of
 2

 3   action arises took place and caused Plaintiff to suffer injury in the State of Texas.

 4            5.    Venue is proper under 28 U.S.C. § 1391 (b)(1) and (2).

 5                                               PARTIES

 6            6.    Plaintiff is a natural person residing in Grapevine, Texas 76051
 7            7.    Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
 8
              8.    Defendant is a business entity with principal place of business, head office, or
 9
     otherwise valid mailing address at 363 North Sam Houston Parkway, Suite 1100, Houston
10
     77060.
11
              9.    Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
12
              10.   Defendant acted through its agents, employees, officers, members, directors,
13
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or
14
     insurers.
15

16                                     FACTUAL ALLEGATIONS

17            11.   Plaintiff has a cellular telephone number ending in 4850.
18
              12.   Plaintiff has only used this cellular telephone number for residential purposes.
19
              13.   Defendant placed calls and sent text messages to Plaintiff on his cellular
20
     telephone beginning in or around June 2020 regarding business loans.
21
              14.   Defendant did not have Plaintiff’s consent to text Plaintiff on his cellular
22
     telephone number.
23
              15.   Plaintiff did not request information from Defendant regarding its services.
24

25
              16.   Plaintiff’s telephone number ending in 4850 has been on the Do Not Call



                                                     -2-

                                          PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01192-E Document 1 Filed 05/24/21                Page 3 of 8 PageID 3



     Registry since December 2009.
 1
            17.    Upon information and belief, when contacting Plaintiff, Defendant used a dialing
 2

 3   system which had the capacity to store or call phone numbers using a random or sequential

 4   number generator.

 5          18.    Upon information and belief, Defendant maintains a stored list of 10 digit

 6   telephone numbers of consumers in its database for communication purposes.
 7          19.    Upon information and belief, Defendant utilize a “predictive dialing system”
 8
     which interfaces with software and databases which have the capacity to generate numbers
 9
     randomly or sequentially.
10
            20.    The dialing system used by Defendant call phone numbers stored in those
11
     databases.
12
            21.    Accordingly, Defendant’s dialing systems have the capacity to dial numbers
13
     using a random or sequential number generator.
14
            22.    Upon information and belief, Defendant’s dialing systems include equipment
15

16   which dials from the stored list of 10 digit consumer telephone numbers.

17          23.    Defendant’s dialing systems employ computer code and/or algorithms which

18   result in it randomly or sequentially generating numbers in order to select and dial the stored

19   10-digit consumer telephone number from the list.
20          24.    Furthermore, Defendant’s dialing systems use computer code and/or algorithms
21
     to determine the orders/sequence of calls to be automatically dialed.
22
            25.    The operation of the random/sequential number generator, referred to above
23
     results in Defendant’s dialing system automatically placing calls to the 10 digit telephone
24
     numbers in Defendant’s stored list(s).
25



                                                    -3-

                                        PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01192-E Document 1 Filed 05/24/21                Page 4 of 8 PageID 4



            26.     Plaintiff believes and avers that Defendant called his with an automatic telephone
 1
     dialing system. Plaintiff believes this because Defendant’s calls to Plaintiff began with a
 2

 3   noticeable pause or delay prior to a live representative of Defendant coming on the line.

 4          27.     While Plaintiff has not had the benefit of discovery, she intends to prove

 5   Defendant utilized an automatic telephone dialing system in the course of discovery.

 6          28.     Defendant’s telephone calls were not made for “emergency purposes”.
 7          29.     Plaintiff found Defendant’s repeated calls annoying, frustrating, upsetting,
 8
     harassing, and an invasion of his privacy.
 9
            30.     Upon information and belief, Defendants conduct business in a manner which
10
     violates the Telephone Consumer Protection Act.
11

12
                                         COUNT I
13                       DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)
14
            31.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
15
     at length herein.
16
            32.     The TCPA prohibits placing calls using an automatic telephone dialing system or
17
     automatically generated or prerecorded voice to a cellular telephone except where the caller has
18
     the prior express consent of the called party to make such calls or where the call is made for
19
     emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).
20
            23.     Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone
21

22 number using an automatic telephone dialing system.

23          24.     The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

24 telephone numbers without being prompted by human intervention before each call.

25



                                                    -4-

                                        PLAINTIFF’S COMPLAINT
           Case 3:21-cv-01192-E Document 1 Filed 05/24/21                Page 5 of 8 PageID 5



              25.   The dialing system used by Defendant to call Plaintiff has the present and/or
 1
     future capacity to dial numbers in a random and/or sequential fashion.
 2

 3            26.   Defendant’s calls were not made for “emergency purposes.”

 4            27.   Defendant’s calls to Plaintiff’s cellular telephone were without any prior express

 5 consent.

 6            28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
 7   Not Call Registry since December 4, 2009.
 8
              29.   Defendant’s acts as described above were done with malicious, intentional,
 9
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
10
     purpose of harassing Plaintiff.
11
              30.   The acts and/or omissions of Defendant were done unfairly, unlawfully,
12
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
13
     defense, legal justification or legal excuse.
14
              31.   As a result of the above violations of the TCPA, Plaintiff has suffered the losses
15

16   and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

17   damages.

18

19                                       COUNT II
                         DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(c)
20
              32.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth
21

22   at length herein.

23            33.   The TCPA prohibits any person or entity of initiating any telephone solicitation

24   to a residential telephone subscriber who has registered their telephone number on the National

25



                                                     -5-

                                          PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01192-E Document 1 Filed 05/24/21                 Page 6 of 8 PageID 6



     Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is
 1
     maintained by the Federal Government. 47 U.S.C. § 227(c).
 2

 3          34.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do

 4   Not Call Registry since December 4, 2009.

 5          35.     Defendant called Plaintiff on multiple occasions during a single calendar year

 6   despite Plaintiff’s registration on the Do Not Call list.
 7          36.     Defendant’s acts as described above were done with malicious, intentional,
 8
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
 9
     purpose of harassing Plaintiff.
10
            37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
11
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
12
     defense, legal justification or legal excuse.
13
            38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
14
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
15

16   damages.

17

18                                       COUNT III
                              DEFENDANT VIOLATED § 302.101 of
19                         THE TEXAS BUSINESS & COMMERCE CODE
20          39.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
21
     at length herein.
22
            40.     Plaintiff received all calls from Defendant in Texas and is entitled to other relief
23
     under Texas law.
24

25



                                                      -6-

                                          PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01192-E Document 1 Filed 05/24/21                  Page 7 of 8 PageID 7



            41.     §302.101 of the Texas Business & Commerce Code prohibits sellers from
 1
     engaging in telephone solicitation from a location in this state or to a purchaser located in this
 2

 3   state unless the seller obtains a registration certificate from the Office of the Secretary of State

 4   for the business location from which the solicitation is made.

 5          42.     Defendant violated § 302.101 of the Texas Business & Commercial Code when

 6   its representatives engaged in continuous and repetitive telephone solicitation of Plaintiff
 7   without obtaining a registration certificate from the Office of the Secretary of State.
 8
            43.     §302.302(a) of the Texas Business & Commerce Code provides that a person
 9
     who violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.
10
     Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover
11
     all reasonable cost of prosecuting the action, including court costs and investigation costs,
12
     deposition expenses, witness fees, and attorney fees.
13

14

15
            Wherefore, Plaintiff, Michael Barack, respectfully prays for judgment as follows:
16
                    a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §
17
                            227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;
18
                    b.      Statutory damages of $500.00 per violative telephone call (as provided
19
                            under 47 U.S.C. § 227(b)(3)(B));
20

21                  c.      Additional statutory damages of $500.00 per violative telephone call (as

22                          provided under 47 U.S.C. § 227(C);

23                  d.      Treble damages of $1,500.00 per violative telephone call (as provided

24                          under 47 U.S.C. § 227(b)(3));
25



                                                     -7-

                                         PLAINTIFF’S COMPLAINT
         Case 3:21-cv-01192-E Document 1 Filed 05/24/21                Page 8 of 8 PageID 8



                  e.      Additional treble damages of $1,500.00 per violative telephone call (as
 1
                          provided under 47 U.S.C. § 227(c);
 2

 3                f.      Statutory damages of $5,000 per violation (as provided under

 4                        §302.302(a) of the Texas Business and Commerce Code);

 5                g.      All reasonable attorneys’ fees, witness fees, court costs and other

 6                        litigation costs incurred by Plaintiff pursuant to §302.302(a) of the Texas
 7                        Business and Commerce Code;
 8
                  h.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and
 9
                  i.      Any other relief this Honorable Court deems appropriate.
10

11
                                   DEMAND FOR JURY TRIAL
12
          Please take notice that Plaintiff, Michael Barack, demands a jury trial in this case.
13

14                                               Respectfully submitted,

15   Dated: 05/24/2021                       By: /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
16                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
17                                              Ambler, PA 19002
                                                Phone: (215) 540-8888
18
                                                Facsimile: (877) 788-2864
19
                                                Email: teamkimmel@creditlaw.com

20

21

22

23

24

25



                                                  -8-

                                       PLAINTIFF’S COMPLAINT
